Citation Nr: 1715092	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-11 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a right leg and knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1961 to April 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In a January 2012 decision, the Board remanded the case for additional development, which has been completed.  The matter has since been returned to the Board for appellate review.

In June 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in Washington, DC.  A copy of the hearing transcript has been associated with the record.  VA regulations require that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  In a January 2017 letter, the Board advised the Veteran that the VLJ from the June 2011 hearing was no longer employed by the Board and offered him the opportunity for a hearing before a new VLJ.  The Veteran submitted a signed statement in March 2017, indicating that he did not wish to appear for a new hearing, and that the Board should consider the case on the evidence of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Residuals of a right leg and knee injury manifested in service and are attributable to service.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for residuals of a right leg and knee disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2016).  Given the favorable action taken in this appeal, no discussion of the VCAA is required.

Law and Analysis
 
Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); 38 C.F.R. § 3.303(a). 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity during service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d 1331.  

VA shall consider all information and lay and medical evidence of record. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is warranted for the Veteran's residuals of a right leg and knee disability.

The Veteran's service treatment records include two different notations, in November 1961, describing injuries to the Veteran's leg and right knee.  According to the record, the Veteran sprained his leg one week ago and injured his right knee at least four weeks ago after slipping and falling in mud.  The Veteran's knee was warm, swollen, slightly tender, and painful with a possible sprain or tear in the medial collateral ligament of the right knee.  However, there was no abnormal mobility and no limitation of range of movement.  The impression was traumatic arthritis.  X-rays were ordered and an orthopedic consultation was requested.  A radiographic report indicated a possible fracture of the right knee patella.  The Veteran's separation exam reported lameness but no residual was noted.    

In February 2001, the Veteran's private physician, Dr. E. D., cited the above November 1961 notations and stated that the Veteran appeared to have an injury to his knee, particularly to the medial collateral ligament ipsilaterally to the knee.  Additionally, Dr. E. D. noted that the Veteran was subsequently described as having lameness at the separation exam but that the examiner did not further elaborate on the condition.  He stated that one of the major causes of this could have been lumbar discopathy which would result in nerve impingement and primary sciatica so that weakness to the extremity or lameness could be seen.  He opined that the Veteran had the chronic sequela of problems related to cervical and lumbar spine disc injury.

Another private physician, Dr. D. B., noted in August 2001 that the Veteran had many scars from childhood sports injuries and knee pains from falling on his knees onto hard surfaces when he played football as a teenager.  The Veteran added that his childhood injuries were further aggravated in-service and that he was starting to feel more symptoms on his right side.  The Veteran stated that his left side affected his hips more when walking and it gave out more than the right side.  Dr. D. B. determined that the Veteran had Grade II pes planus, a gait favoring the left side, and bilateral knee injuries.  He found adolescent idiopathic scoliosis with leg length discrepancy was a pre-existing condition from childhood and teenage years.  He concluded that because no subsequent trauma could account for the discrepancy in leg lengths that a growth spurt occurring during the Veteran's adolescence was the most likely etiology within a reasonable degree of medical certainty.  The examiner opined, that because of the nature of the Veteran's work detail, preexisting scoliosis, and leg length discrepancy, it was more likely that the Veteran's current medical condition was aggravated by the military service he performed during his tenure. 

Later, in June 2003 and June 2004, Dr. E. D. clarified his prior medical statements, noting that the Veteran had signs and symptoms of L5 nerve impingement extending down both legs and the reason for that was not directly related to the Veteran's leg injuries but rather to the Veteran's low back.  The Veteran had injuries to the L5 nerve roots where irritation of the sciatic nerves
caused pain, numbness, tingling, spasm, staminal and outright weakness, and position sense of the joints.  It also was the nerve which provided strength, particularly to the flexor groups at the knees and the dorsiflexion group at the ankle of muscles.  Dr. E. D. determined that the impingement was more related to the nerve involvement and was consistent with the original mechanism of injury that was previously discussed.
	
The Veteran was afforded a VA examination in July 2005.  The Veteran complained of back and leg pain and problems with his upper extremities stemming from his neck.  He had numbness in his feet, legs, hands, and arms that was becoming progressively worse.  He reportedly had weakness in his legs and arms and was assisted by a walker.  The Veteran stated that although he had problems with both legs and knees throughout the years, he was not treated for them.  Upon review of the Veteran's service treatment records, the examiner noted that he only saw reports of any knee condition from November to December 1961.  The examiner noted "a very short time" to follow a knee injury and that, if it was a significant injury, a longer period of time for symptoms to persist would have been expected.  As a result, the examiner concluded that the Veteran's knees were not bothering him that much and did not create any major problem.  Additionally, the examiner stated that service treatment records did not show a history of scoliosis of the spine or any leg length discrepancy.  Moreover, a July 2005 pelvis X-ray did not show any significant pelvic obliquity that would be the cause of any leg pain.  

With respect to Dr. D. B.'s August 2001 medical assessment, the examiner concluded that the Veteran's childhood and in-service injuries may have been a factor in X-ray changes showing some calcification at the attachment of the medial collateral ligament; he stated that the changes alone would not necessarily be painful or symptomatic after they had healed.  The examiner diagnosed bilateral knee degenerative joint disease.  He opined that it would not be reasonable and consistent to say at least as likely as not that the Veteran's current back, knee, and leg conditions would be secondary to his in-service knee injury.  The examiner further opined that it was likely that the major cause of the Veteran's current bilateral knee condition was the natural progression of the aging process.  He stated that it would be speculation to say that the Veteran's current bilateral knee arthritis was secondary to his in service knee condition based on the absence of any significant pre-service, in service, and post-service medical documentation of bilateral knee conditions.

Dr. E. D. submitted additional medical statements in June 2006 and February 2012.  He stated that the November 1961 radiographic report demonstrated that the Veteran appeared to have patellar fracture and/or tripartate patella in the right knee and possibly the opposite member.  He determined that the November 1961 notations, referenced above, were important in that the mechanism of injury in and about the knee and planted extremity was torsion or twist on an unstable surface.  Additionally, he found evidence of leg pain.  Dr. E. D. found it interesting and unusual that traumatic arthritis was entertained and diagnosed in a young man because it connoted that there was an actual injury and not a pre-existing condition.  He emphasized that although traumatic arthritis was diagnosed, service treatment records did not describe the facets of the injury.  He stated that nerve impingement of spinal nerve fibers, known as spinal nerves and/or myelopathies, may also present as pain, spasm, stiffness, discomfort, numbness, tingling, and weakness to the legs.  It was the Veteran's recollection that was the case, but attention was specifically paid to the knees and legs rather than what apparently was the root cause - the associated back injury.  Dr. E. D. explained that it was typical that the site of complaints, pain or symptoms is concentrated on and the objective portion of where it may be coming from may be missed by primary care personnel.  Moreover, during that time period, the unavailability of MRIs, CTs, and EMG and NCV studies made it not possible to fully evaluate and assess a patient, particularly where nerve impingement was lesser in scope.  Dr. E. D. opined to a reasonable degree of medical certainty that the original injury torsion to the knee was transferred to or involved the low back and that it was the original of the cause of the Veteran's problems. 

In June 2011, the Veteran testified that he had a violent slip and fall onto his back in October 1961.  He sprained his right knee and had pain in both legs, which he was treated for in November 1961.  Since service, the Veteran stated that he has experienced continued problems.  He reported that, because his knee hurt the most, his service treatment records pertained mostly to his knee.  However, he asserted that he twisted other things.  He claimed he went to a private doctor for a few months after service and because he self-medicated the majority of the time, he did not complain of any problems.  The Veteran testified that his knee did not bother him but that it was his legs that affected him with his back.  The Veteran's representative added that the Veteran had pain in his legs but that it resulted from the Veteran's back injury.  The Veteran's representative also pointed out that the Veteran's private physician, Dr. E. D., had associated the Veteran's knee injury to his back and legs.

The Veteran was provided an additional VA examination in April 2016.  The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. He concluded that there were no complaints referable to knees on separation examination and questionnaire and there was a long interval between separation and development of bilateral knee arthritis.

Based on a review of the evidence, an impression of traumatic arthritis was noted in service and the Veteran's private physicians' opined that the Veteran's knee and leg disability was related to the Veteran's military service.  In that regard, the Board finds that Dr. E. D. opinions indicate that it is at least as likely as not that the Veteran's current right leg and knee disability was due to his original military injury.  Additionally, the Veteran is competent to report that symptoms related to his knee and leg disability have continued since his military service.  See 38 C.F.R. § 3.159 (a)(2) (2016); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cr. 2007).  Indeed, the Veteran's reports have been consistent, and the Board finds no reason to doubt the credibility of the Veteran's lay assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence may suffice to prove service connection on its own merits).  

The Board acknowledges that the July 2005 and April 2016 VA examiners opined against the Veteran's claim that the current disability is related to service; however, those opinions do not appear to have taken into account the Veteran's report of continual knee and leg problems since service as well as the mechanism of injury by twisting or torsion to the knee, leg and back.  Hence, the Board finds that both opinions are of limited probative value.  The remaining evidence of record is at least in equipoise as to whether residuals of the Veteran's knee and leg disability were incurred in-service.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for residuals of the right leg and knee disability is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of the right leg and knee disability is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


